                                          Case 5:17-cv-00072-BLF Document 550 Filed 04/17/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     FINJAN, INC.,                                     Case No. 17-cv-00072-BLF
                                   8                    Plaintiff,
                                                                                           ORDER DIRECTING PARTIES TO
                                   9               v.                                      SUBMIT STIPULATED PROPOSED
                                                                                           REDACTIONS TO THE COURT'S
                                  10     CISCO SYSTEMS INC.,                               ORDER OF APRIL 17, 2020 ON OR
                                                                                           BEFORE APRIL 24, 2020
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13
                                              On April 17, 2020, the Court issued and conditionally sealed its Order on Daubert Motions.
                                  14
                                       See ECF 549. The Order references materials that were filed under seal in this case. To give the
                                  15
                                       parties an opportunity to request redactions to the Order, the Court directs the parties to submit a
                                  16
                                       stipulated request for redactions (or indicate that no redactions are requested) on or before April
                                  17
                                       24, 2020.
                                  18

                                  19
                                              IT IS SO ORDERED.
                                  20

                                  21
                                       Dated: April 17, 2020
                                  22
                                                                                       ______________________________________
                                  23                                                   BETH LABSON FREEMAN
                                                                                       United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
